                      Case 3:19-mc-00341                    Document 1             Filed 04/19/19           Page 1 of 19

AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                         for the                  FILED19 APR 1911 :32U.'3:0C·ORP
                                                                                                                 7



                                                                District of Oregon

              In the Matter of the Search of                                 )
         (Briefly describe the property to be searched                       )
          or identify the person by name and address)                        )              Case No.
Sailing Vessel "Mandalay" with Official Number 947859                        )
                                                                             )
                                                                             )

    APPLICATION FOR AWARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under .
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
  Sailing Vessel "Mandalay" with Official Number 947859, presently located at a marine facility on the Multnomah
  Channel, Portland, Oregon.
located in the _ _ _ _ _ _ _ _ District of                   Oregon               ·, there is now concealed (identify the
person or describe the property to be seized):
 The information and items set forth in Attachment B hereto.


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ~ evidence of a crime;·
                 ~ contraband, fruits of crime, or other items illegally possessed;
                ·!if property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                       Offense Description
        46 U.S.C. § 70503(a)                      Knowingly and Intentionally Possess with Intent to Distribute a Controlled
        46 U.S.C. § 70506(a) and (b)              Substance While on· Board a Covered Vessel; Conspiracy to Violate Section
                                                  70503
         The application is based on these facts:
        See affidavit which is attached hereto and incorporated herein by this reference.

         · ~ Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days: - - - - - J is requested under
             18 U.S.C. § 3103a; the basis of which is set forth on the attached sheet.




                                                                                               Todd Clements Special Agent ICE
                                                                                                       Printed name and title

Attested to by the applicant in accordance with the requirements of Ped. R. Crim. P. 4.1 by
           Telephone at fi:,o@Jp.m.                    (specify reliable electronic means).



Date:    4,,Ln,w                                                                 ~~'""
City and state: Portland, Oregon                                                                Honorable Stacie F. Beckerman
                                                                                                       Printed name and title
             Case 3:19-mc-00341       Document 1       Filed 04/19/19     Page 2 of 19




UNITED STATES DISTRICT COURT                  )
                                              )       AFFIDAVIT OF TODD CLEMENTS
DISTRICT OF OREGON                            )

                            . Affidavit in Support of an Application
                              Under Rule 41 for a Search Warrant

       I, Todd Clements, being duly sworn, do hereby depose and state as follows:

                              Introduction and Agent Background

       1..      I am a Special Agent (SA) with U.S. Immigration and Customs Enforcement

(ICE) and have been so employed since 2003. I am a law enforcement officer of the United

States within the meaning of Title 18, United States Code, Section 2510(7) and I am authorized

by law to conduct investigations and to make arrests for felony offenses. I am currently assigned

to the Assistant Special Agent in Charge, Portland, Oregon. From January 2002 through

February 2003, I was employed as a Special Agent with the Portland, Oregon District Office of

the Immigration and Naturalization Service (INS). Prior to that, I was employed as an

Immigration Agent (Enforcement) with the INS Sub-Office in Ventura County, California from

June 1998 to January 2002. I am authorized and assigned to investigate violations of federal

laws, including 21 U.S.C. §§ 841(a)(l), 846, 848, and 843(b) of the Drug Abuse Prevention and

Control Act of 1970; that is, possession with intent to distribute and the distribution of controlled

substances, conspiracy to commit such offenses, the operation of a continuing criminal

enterprise, and the use of a communication facility to facilitate a felony violation of the Drug

Abuse Prevention and Control Act of 1970. During my tenure as a federal law enforcement

officer, I have investigated and/or participated in investigations of conspiracy, money laundering, ·

narcotics trafficking, fraud, smuggling and theft. I have also acquired knowledge and

information about the illegal drug trade and the various means and methods by which it is


 Page 1 - Affidavit of Todd Clements                             USAO Version Rev. April 2018
               Case 3:19-mc-00341       Document 1       Filed 04/19/19     Page 3 of 19




furthered, including through the use of computers, smart phones, digital media and the Internet

from formal and informal training, other law enforcement officers and investigators, informants,

individuals I have arrested and/or interviewed, and from my participation in other investigations.

I have spoken on numerous occasions with suspects, informants, witnesses,.as well as law

enforcement officers and investigators, concerning the methods and practices of drug

traffickers. I have also supervised the activities of informants who provided information and

assistance to ongoing drug investigations. I ani currently detailed to the High Intensity Drug

Trafficking Area (HIDTA) Interdiction Task Force (HIT) loc.ated at the Portland Police Bureau's

Drugs and Vice Division.

          2.      I submit this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a warrant to search the Sailing Vessel (SN) Mandalay, Official

Number 947859, (hereinafter "Vessel") as described in Attachment A hereto, for evidence,

contraband, fruits, and instrumentalities for violations of 46 U.S.C. §§ 70503(a) and 70506(a)

and (b). As set forth below, I have probable cause to believe that such property and items, as

described in Attachment B hereto, including any digital devices, are currently located inside the

Vessel.

          3.      This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter. The facts set

forth in this affidavit are based on my own personal knowledge, knowledge obtained from other

individuals during my participation in this investigation, including other law enforcement

officers, interviews of witnesses, a review of records related to this investigation,

communications with others who have knowledge of the events and circumstances described

herein, and information gained through my training and experience.
 Page 2 - Affidavit of Todd Clements                                USAO Version Rev. April 2018
            Case 3:19-mc-00341         Document 1       Filed 04/19/19      Page 4 of 19




                                          Applicable Law

       4.      Title 46, United States Code, Section 70503(a)(l) provides, in relevant part, that

while on board a covered vessel, an individual may not knowingly or intentionally possess with

intent to distribute a controlled substance. A "covered vessel" means a vessel of the United

States or a vessel subject to the jurisdiction of the United States or any other vessel if the

individual is a citizen of the United States or a resident alien of the United States. 46 U.S.C.

§70503(e). Subsection (a) applies even though the act is committed outside the territorial

jurisdiction of the United States. 46 U.S.C. §70503(b). Further, in relevant part, a person

violating 46 U.S.C. §70503 may be tried in any district if the offense was begun or committed

upon the high seas. 46 U.S.C. §70504(b). A person violating 46 U.S.C. §70503(a)(l) shall be

punished as provided in 21 U.S.C. §960. 46 U.S.C. §70506(a). In addition, a person conspiring

to violate Section 70503 is subject to the same penalties as provided for violating Section 70503 ..

46 U.S.C. §70506(b).

                                   Statement of Probable Cause

       5.      On April 9, 2019, while on routine patrol, United States Coast Guard (USCG)

Cutter Alert detected the Vessel transiting northbound approximately 225 nautical miles from

Newport, Oregon. USCG Cutter Alert was directed to intercept the Vessel and conduct right-of-

approach questioning. Upon contact, USCG Cutter Alert noted that the Vessel had a name

"Mandalay", with a home port of Seattle, Washington, painted on the stem (rear). During the

right-of-approach, USCG personnel attempted to communicate with an individual on board the

Vessel, later determined to be John Phillip Stirling (STIRLING), in person, but STIRLING was

not visible and would only communicate with the USCG via radio. During radio communicati,on

with USCG, STIRLING claimed Canadian nationality for himself and Canadian registry for the
 Page 3-Affidavit of Todd Clements                                USAO Version Rev. April 2018
            Case 3:19-mc-00341       Document 1      Filed 04/19/19        Page 5 of 19




Vessel. Also during radio communication, STIRLING claimed that the Vessel's Canadian flag

and Canadian registration documents were lost overboard and that the Vessel had been removed

from the United States system (registry). USCG personnel subsequently researched ownership
                                                                       )


and flag-state of the Vessel and determined that SN Mandalay was a United States flagged

vessel. Once USCG determined flag-state, a USCG boarding team boarded the Vessel on a right-

of-visit. Upon boarding the Vessel, USCG personnel encountered STIRLING, the sole occupant. ,

During questioning by USCG personnel, STIRLING's speech began to deteriorate until he was

only able to communicate in mumbles. USCG personnel, concerned that STIRLING was

displaying symptoms of a possible drug overdose, began administering medical treatment to

STIRLING. It was later determined that STIRLING needed to be medically evacuated.

STIRLING was flown by USCG helicopter to Astoria, Oregon and then taken to Columbia

Memorial Hospital in Astoria, Oregon for additional medical care.

       6.      USCG personnel conducted an inspection and search of the Vessel. USCG

personnel initially reported discovering twenty-eight (28) seven-gallon jugs containing liquids

under a blue canvass on the topside deck of the Vessel. USCG personnel conducted two (2)

Narcotic Identification Kit (NIK) tests on one of the jugs, both which presumptively tested

positive for methamphetamine. USCG also made use oflmi Mobility Spectrometry (also known

as an ion scanner), which detected the presence of cocaine on both the Vessel and on STIRLING.

During the inspection and search, USCG personnel located Vessel's official number of 9947859

in the engine compartment

       7.       The USCG inspection and search of the Vessel on the high seas subsequently

ceased on April 10, 2019 due to poor weather conditions, crew fatigue and health concerns over

the possibility of additional harmful substances on board the Vessel. USCG personnel also
 Page 4 - Affidavit of Todd Clements                           USAO Version Rev. April 2018
              Case 3:19-mc-00341      Document 1      Filed 04/19/19    Page 6 of 19




 determined that a more thorough inspection and search of the Vessel could be conducted at port,

 so USCG determined that the Vessel would be towed to port.

        8.       United States Customs and Border Protection Officer (CBPO) William Wells

 advised me that he overheard an exchange between STIRLING and a nurse while at Columbia

 Memorial Hospital. The nurse asked STIRLING what he had taken that caused him to be

 incapacitated, to which STIRLING replied "Fentanyl," adding that it was a "large amount" that

. was "pure." STIRLING told the nurse he did it because he realized the Coast Guard was about

 to board him because he was smuggling. He also stated that he wasn't trying to kill himself by

 taking the Fentanyl, but that the amount he took was from a "kilo."

        9.       Due to a paucity of supplies needed to continue administering care to STIRLING,

 personnel at Columbia Memorial Hospital had STIRLING transported to Adventist Health

 Portland, a hospital in Portland, Oregon, via ambulance. ICE SA Clifford Jones and I followed

 the ambulance in my government-owned vehicle (GOV).

        10.      SA Jones and I met with United States Coast Guard Investigative Service (CGIS)

 SA Daniel Austin at Adventist Health Portland, whereupon SA Austin remained with

 STIRLING. SA Austin advised me that he overheard STIRLING tell a doctor that he had

 consumed fentanyl.

        11.      SA Jones later relieved SA Austin in observing STIRLING. SA Jones advised me

 that he overheard a conversation between STIRLING and a nurse. The nurse asked STIRLING

 ifhe knew where he was, to which STIRLING responded in the negative. The nurse then asked

 STIRLING if he knew why he was in the hospital, to which STIRLING said that he got

 "busted." When the nurse asked what he had been doing, STIRLING stated that he was a drug



  Page 5 - Affidavit of Todd Clements                           USAO Version Rev. April 2018
              Case 3:19-mc-00341        Document 1      Filed 04/19/19      Page 7 of 19




 smuggler. STIRLING stated that he did not want to go to jail for the rest of his life and that he

had a ton of meth and ten (10) loads of fentanyl that he was taking to Canada.

        12.        A review of STIRLING's criminal history revealed an arrest for conspiracy to

 import cocaine on or about October 27, 2011. Information received from USCG revealed that

 STIRLING was interdicted near Columbia in a vessel bound for Australia that contained 381

kilograms of cocaine. On or about February 26, 2013, STIRLING was convicted for importing

 cocaine and sentenced to ninety (90) months in federal prison.

        13.        On or about April 11, 2019, USCG personnel moored the Vessel to the pier at a

 USCG Station. USCG personnel retained custody and control of the Vessel and the jugs at the

 USCG Station.                                                        .,,

        14.        After the Vessel arrived at the USCG Station, USCG personnel performed a count

of the jugs of alleged methamphetarnine and discovered that there were in fact twenty-nine (29)

jugs, as opposed to the originally reported twenty-eight (28) jugs)

        15.        On April 18, 2019, the USCG turned custody of the Vessel and the twenty-nine

 (29) jugs ofliquid over to Portland ICE personnel at a marine facility on the Multnomah       ,

 Channel, Portland, Oregon where the Vessel is presently located. USCG personnel reported that

. twenty-eight (28) of the jugs remained on the Vessel, ~d personally turned over the over (1) jug

 of liquid used in conducting the NIK tests to ICE personnel.

        16.        Based on my knowledge, training, and experience, I know that drug traffickers

 will often maintain firearms on their persons, in their residences, and their conveyances. This is

 for personal protection, as well as to guard against the theft of their controlled substances and

.other property.



  Page 6 - Affidavit of Todd Clements                             USAO Version Rev. April 2018
              Case 3:19-mc-00341       Document 1       Filed 04/19/19      Page 8 of 19




        17.      Based on my knowledge, training and experience, I know that drug traffickers ·

·often utilize multiple cellular phones. I also know that people travelling on the high seas will

possess and use satellite phones, as satellite phones potentially allow for call reception in areas

that typically have poor or no service.

        18.      Based on my knowledge, training and experience, I know that drug traffickers

will often maintain books, records, receipts, notes, ledgers, photographs and other documents

relating to the manufacture and distribution of controlled substances.

        19.      Based on my knowledge, training, and experience, I know that drug traffickers

will often maintain personal books and papers reflecting names, addresses, telephone numbers,

and other contact or identification data relating to the m~ufacture, importation and distribution

of controlled substances.

        20.      Based on my knowledge, training and experience, I know that drug traffickers

will often maintain financial records relating to controlled substances income and expenditures

of money and wealth, such as money orders, wire transfer records, cashier's checks and receipts,

account records, passbooks, tax records, safe deposit box keys and records, checkbooks, and

check registers, as well as precious metals and gems such as gold, silver, diamonds, etc.~

        21.      Based on my knowledge, training, and experience, I know that drug traffickers

often maintain documents indicating travel in interstate and foreign commerce, to include airline

tickets, notes and travel itineraries; airline schedules; bills; charge card receipts; hotel, motel, and

car rental statements; correspondence with travel agencies and other travel related businesses;

airline, rent a car, and hotel frequent flier or user cards and statements; passports and visas;

telephone bills; photographs of foreign locations; and papers relating to domestic and

international travel.
 Page 7 - Affidavit of Todd Clements                               USAO Version Rev. April 2018
              Case 3:19-mc-00341       Document 1       Filed 04/19/19      Page 9 of 19




       22.       SA Austin has informed me that paperwork regarding a vessel's ownership and

registration must be maintained in the vessel.

       .23.      Based on my knowledge, training, and experience, I know that drug traffickers

will often maintain digital devices and storage media, to include laptop computers, external hard

drives, thumb drives, and cameras.

       24.       Based on information from SA Austin, I know that people operating watercraft

such as sailboats, will maintain equipment for piloting, navigating and communicating, to

include portable or affixed Global Positioning Satellite (GPS) units, portable or affixed radios,

navigational charts, maps, route planning charts, satellite messaging devices, chart plotters,

schedules, electronic devices that would log the vessel's position, course, speed, and maritime.

positioning and store inaps.

       25.       As described above and in Attachment B, this application seeks permission to

search for records that might be found on the Vessel or inside the Vessel, in whatever form they

are found. One form in which the records will likely be found is data stored on a computer's

hard drive, on other storage media, or other digital devices, including cell phones (herein1;1.fter

collectively referred to as "digital devices"). Thus, the warrant applied for would authorize the

seizure of electronic storage media or the copying of electronically stored information, all under

Rule 41(e)(2)(B).

       26.       There is probable cause to believe, and I do believe, that records will be stored on

a digital device because, based on my knowledge, training, and experience, I know that drug

traffickers communicate electronically to facilitate drug purchases, schedule "runners," transfer

money, arrange the acquisition and delivery of controlled substances, negotiate the price, quality,

and quantity of controlled substances, arrange drug stash locations, and receive direction from
 Page 8 - Affidavit of Todd Clements                              USAO Version Rev. April 2018
          Case 3:19-mc-00341         Document 1       Filed 04/19/19      Page 10 of 19




drug trafficking organizations, including those operating outside the United States. These digital

devices can also store keys to decipher coded terminology.

               a.      Computer files or remnants of such files can be recovered months or even

years after they have been downloaded onto a digital device, deleted, or viewed via the Internet.

Electronic files downloaded to a digital device can be stored for years at little or no cost. Even

when files have been deleted, they can be recovered months or years later using forensic tools.

When a person "deletes" a file on a digital device, the data contained in the file does not actually

disappear; rather, that data remains on the digital device until it is overwritten by new data.

Therefore, deleted files or remnants of deleted files, may reside in free space or slack space-

that is, in space on the digital device that is not currently being used by an active file-for long

periods of time before they are overwritten. In addition, a digital device's operating system may

also keep a record of deleted data in a "swap" or "recovery" file.

               b.      Wholly apart from user-generated files, digital devices-in particular,

internal hard drives-contain electronic evidence of how a digital device has been used, what it

has been used for, and who has used it. To give a few examples, this forensic evidence can take

the form of operating system ~onfigurations, artifacts from_ operating system or application

operation, file system data structures, and virtual memory "swap" or paging files.· Digital device

users typically do not erase or delete this evidence, because special software is typically required

for that task. However, it is·technically possible to delete this information.

               c.      Similarly, files that have been viewed via the Internet are sometimes

automatically downloaded into a temporary Internet directory or "cache."

       27.     As further described in Attachment B, this application seeks permission to locate

not only computer files that might serve as direct evidence of the crimes described on the warrant
 Page 9 - Affidavit or'Todd Clements                              USAO Version Rev. April 2018
           Case 3:19-mc-00341         Document 1       Filed 04/19/19      Page 11 of 19




but also for forensic electronic evidence that establishes how digital devices were used, the

purpose of their use, who used them, and when. There is pr~bable cause to believe that this

forensic electronic evidence will be on any digital device in the Vessel, because based on my

knowledge, training, and experience, I know:

               a.      Data on the digital device can provide evidence of a file that was once on

the digital device but has since been deleted or edited, or of a deleted portion of a file (such as a

paragraph that has been deleted from a word processing file). Virtual memory paging systems

can leave traces of information on the storage medium that show what tasks and processes were

recently active. Web browsers, email programs, and chat programs store configuration

information on the digital device that can reveal information such as online nicknames and

passwords. Operating systems can record additional information, such as the attachment of

peripherals, the attachment of USB flash storage devices or other external storage media, and the

times the digital device was in use. Computer file systems can record information about the

. dates files were created and the sequence in which they were created.

               b.      F,orensic evidence on a digital device can also indicate who has used or

controlled it. .This "user attribution" evidence is analogous to the search for "indicia of

occupancy" while executing a search warrant at a residence. For example, registry information,

configuration files, user profiles, email, email address books, "chat," instant messaging logs,

photographs, the presence or absence of malware, and correspondence (and the data associated

with the foregoing, such as file creation and last-accessed dates) may be evidence of who used or

controlled the digital device at a relevant time. Further, forensic evidence on a digital device can

show how and when it was accessed or used. Such "timeline" information allows the forensic

analyst and investigators to understand the chronological context of access to the digital device,
 Page 10 - Affidavit of Todd Clements                             USAO Version Rev. April 2018
           Case 3:19-mc-00341        Document 1        Filed 04/19/19     Page 12 of 19




its use, and events relating to the offense under investigation. This "timeline" information may

tend to either inculpate or exculpate the user of the digital device. Last, forensic evidence on a

digital device may provide relevant insight into the user's state of mind as it relates to the offense

under investigation. For example, information on a digital device may indicate the user's motive

and intent to commit a crime (e.g., relevant web searches occurring before a crime indicating     a
plan to commit the same), consciousness of guilt (e.g., running a "wiping program" to destroy

evidence on the digital device or password protecting or encrypting such evidence in an effort to

conceal it from law enforcement), or knowledge that certain information is stored on a digital

device (e.g., logs indicating that the incriminating information was accessed with a particular

programr

               c.      A person with appropriate familiarity with how a digital device works can,

after examining this forensic evidence in its proper context, draw conclusions about how digital

devices were used, the purpose of their use, who used them, and when.

               d.      The-process of identifying the exact files, blocks, registry entries, logs, or

other forms of forensic evidence on a digital device that are necessary to draw an accurate

conclusion is a dynamic process. While it is possible to specify in advance the records to be

sought, electronic evidence is not always data that can be merely reviewed by a review team and

passed along to investigators. Whether data stored on a digital device is evidence may depend

on other information stored on the digital device and the application of knowledge about how a

digital device behaves. Therefore, contextual information necessary to understand other

evidence also falls within the scope of the warrant.

               e.      Further, in finding evidence of how a digital device was used, the purpose

of its use, who used it, and when, sometimes it is necessary to establish that a particular thing is
 Page 11 - Affidavit of Todd Clements                             USAO Version Rev. _April 2018
            Case 3:19-mc-00341         Document 1       Filed 04/19/19     Page 13 of 19




not present on a digital device. For example, the presence or absence of counter-forensic

programs or anti-virus programs (and associated data) may be relevant to establishing the user's

intent.

          28.    In most cases, a thorough search of a vessel or conveyance for infoTI11ation that

might be stored on a digital device often requires the seizure of the device and a later, off-site

review consistent with the warrant. In lieu of removing a digital device from the Vessel, it is

sometimes possible to image or copy it. Generally speaking, imaging is the taking of a complete

electronic picture of the digital device's data, including all hidden sectors and deleted files.

Either seizure or imaging is often necessary to ensure the accuracy and completeness of data

recorded on the digital device and to prevent the loss of the data either from accidental or

intentional destruction. This is true because:

                 a.      As noted above, not all evidence takes the form of documents and files

          that can be easily viewed on site. Analyzing evidence of how a digital device has been

          used, what it has been used for, and who has used it requires considerable time, and

          taking that much time on or inside the Vessel could be unreasonable. \As explained

          above, because the warrant calls for forensic electronic evidence, it is exceedingly likely

          that it will be necessary to thoroughly examine digital devices to obtain evidence. Digital

          devices can store a large volume of information. Reviewing that information for things ·

          described in the warrant can take weeks or months, depending on the volume of data

          stored, and would be impractical and invasive to attempt on-site.

                 b.      Records sought under this warrant could be stored in a variety of formats

          that may require off-site reviewing with specialized forensic tools. Similarly, digital

          devices can be configured in several different ways, featuring a yariety of different
 Page 12 - Affidavit of Todd Clements                              USAO Version Rev. April 2018
          Case 3:19-mc-00341         Document 1       Filed 04/19/19      Page 14 of 19




        operating systems, application software, and configurations. Therefore, searching them

        sometimes requires tools or knowledge that might not be present on the search site. The

        vast array of hardware and software available makes it difficult to know before a search

        what tools or knowledge will be required to analyze the system and its data on the Vessel

        or at the time of the search of the Vessel. However, taking the digital device off-site and

        reviewing it in a controlled environment will allow its examination with the proper tools

        and knowledge.

        29.    Because other people may share the Vessel as a residence, or otherwise have an

ownership interest in the Vessel, it is possible that the Vessel wiU contain digital devices that are

predominantly used, and perhaps owned, by persons who are not suspected of a crime. If it is

nonetheless determined that it is possible that the things described in this warrant could be found

on any of those digital devices, the warrant applied for would permit the seizure arid review of

those items as well.

        30.    Nature of the examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant for which I apply would permit seizing, imaging, or otherwise copying

digital devices that reasonably appear to contain some or all of the evidence described in the

warrant and would authorize a later review of the device or information consistent with the

warrant. The later review may require techniques, including but not limited to computer-assisted

scans of the entire device, that might expose many parts of a hard drive to human inspection in

order to determine whether it is evidence described by the warrant.

        31.    The initial examination of the digital device will be performed within a reasonable

, amount of time not to exceed 120 days from the date of execution of the warrant. If the

government needs additional time to conduct this review, it may seek an extension of the time
  Page 13 -Affidavit of Todd Cleinents                           USAO Version Rev. April 2018
          Case 3:19-mc-00341          Document 1        Filed 04/19/19      Page 15 of 19




period from the Court within the original 120-day period from the date of execution of the

warrant. The government shall complete this review within 180 days of the date of execution of

the warrant. If the government needs additional time to complete this review, it may seek an

extension of the time period from the Court.

        32.    If, at the conclusion of the examination, law enforcement personnel determine

that particular files or file folders on the digital device do not contain any data falling within the

scope of the warrant, they will not search or examine those files or folders further without

authorization from the Court. Law enforcement personnel may continue to examine files or data

falling within the purview of the warrant, as well as data within the operating system, file

system, software application, etc., relating to files or data that fall within the scope of the

warrant, through the conclusion of the case.

        33.    If an examination is conducted, and the digital device does not contain any data

falling within the ambit of the warrant, the government will return the digital device to its owner

within a reasonable period of time following the search and will seal any image of the digital

device, absent further authorization from the Court.

        34.     The government may retain the digital device as evidence, fruits, contraband, or

an instrumentality of a crime or to commence forfeiture proceedings against the digital device

and/or the data contained therein.

        35.     The government will retain a forensic image of the digital device for a number of

reasons, including proving the authenticity of evidence to be used at trial, responding to

questions regarding the corruption of data, establishing the chain of custody of data, refuting

claims of fabricating, tampering, or destroying data, and addressing potential exculpatory



 Page 14 - Affidavit of Todd Clements                              USAO Version Rev. April 2018
          Case 3:19-mc-00341          Document 1       Filed 04/19/19     Page 16 of 19




evidence claims where, for example, a defendant claims that the government avoided its

obligations by destroying data or returning it to a third party.

                                             Conclusion

        36.    Based on the foregoing, and based on my training and experience, I have probable

cause to believe, and do believe, that John Phillip STIRLING knowingly.and intentionally

possessed with the intent to distribute 500 grams or more of a mixture or substance containing a

detectable amount of methamphetamine, a Schedule II controlled substance while on a board a

covered vessel, in violation of46 U.S.C. §§ 70503(a) and 70506(a), and conspired to commit

that offense in violation of 46 U.S.C. §70506(b) and that contraband and evidence of the

.offenses, as described above and in Attachment B, is presently located on the Vessel, which is

described above and in Attachment A.

        37.    This affidavit and the requested search warrant were all reviewed by Assistant

United States Attorney (AUSA) Byron Chatfield prior to being submitted to the Court. AUSA

Chatfield informed me that in his opinion, the affidavit is legally and factually sufficient to

-establish probable cause to support the issuance of the search warrant. I therefore request that

the Court issue a warrant authorizing a search of the Vessel described in Attachment A for the

items listed in Attachment B and the seizure and examination of any such items found.

                                                             tlly1//1fe.) r-JJ?
                                                       Todd Clerilents, Special Agent
                                                       Immigration and Customs Enforcement


7:)_,. Swominndancewith the requirements of Fed. R. CrimP. 4.1 by telephone at //:2()
~p.m. on       fr'r11lf .                                                 ·_

                                                       U.S. Magistrate Judge, District of Oregon
 Page 15 - Affidavit of Todd Clements                              USAO Version Rev. April 2018
         Case 3:19-mc-00341         Document 1      Filed 04/19/19     Page 17 of 19




                                      ATTACHMENT A

                                     Vessel to Be Searched

       The vessel to be searched is a white 53 .6 foot double-masted sailing vessel with blue trim

identified as the Mandalay with Official Number 947859.




Page 1 - Attachment A                                    USAO Version Rev. June 2017
             Case 3:19-mc-00341        Document 1      Filed 04/19/19      Page 18 of 19



                                        ATTACHMENT B

                                         Items to Be Seized

        The items to be searched for, seized, and examined, are those items on the Sailing Vessel

(SN) Mandalay, Official number 94 7859 (hereinafter Vessel), presently located at a marine

facility on the Multnomah Channel, Portland, Oregon, referenced in Attachment A, that contain .

evidence, contraband, fruits, and instrumentalities of violations of 46 U.S.C. §§ 70503(a) and

70506(a) and (b).

      · 1.      The items referenced above to be searched for, seized, and examined are as

follows:

       a.       Controlled substances, including, but not limited to, fentanyl, cocaine and

methamphetamine, held in violation of 46 U.S.C. §§ 70503(a) and 70506(a) and (b);

       b.       Firearms and other dangerous weapons and ammunition;

       c.       Financial profits, proceeds and instrumentalities of trafficking in narcotics and,

including U.S. Currency and other items of value purchased/acquired;

       d.       Paraphernalia for packaging, smuggling, processing, diluting, manufacturing,

weighing, and distributing.controlled substances, for example: hidden compartments, scales,

blenders, funnels, sifters, grinders, glass panes, mirrors, razor blades, plastic bags, heat sealing

devices, and dilutants such as inositol, vitamin Bl2, etc.;

        e.      Books, records, receipts, notes, ledgers, photographs, and other documents

relating to the manufacture and distribution of controlled substances; communications between

members of the conspiracy and evidence of the use of apparently legitimate businesses to

disguise profits purchased/acquired;

        f.      Personal books and papers reflecting names, addresses, telephone numbers, and

 Page 1 - Attachment B                                             USAO Version Rev. June 2017
             Case 3:19-mc-00341       Document 1        Filed 04/19/19       Page 19 of 19



other contact or identification data relating to the manufacture, importation and distribution_ of

controlled substances;

        g.      Financial records relating to controlled substances income and expenditures of

money and wealth, to wit: money orders, wire transfer records, cashier's checks and receipts,

account records, passbooks, tax records, safe deposit box keys and records, checkbooks, and

check registers, as well as precious metals and gems such as gold, silver, diamonds, etc.

        h.      Items of personal property that tend to identify the person( s) in residence,·

occupancy, control, or ownership of the Vessel, including but not limited to vessel registration,

canceled mail, deeds, leases, rental agreements, photographs, personal telephone books, diaries,

utility and telephone bills, statements, identification documents, bills of sale and keys;

        1.      Documents indicating travel in interstate and foreign commerce, to include airline

tickets, notes and travel itineraries; airline schedules; bills; charge card receipts; hotel, motel, and

car rental statements; correspondence with travel agencies and other traverrelated businesses;

airline, rent a car, and hotel frequent flier or user cards and statements; passports and visas;

telephone bills; photographs of foreign locations; and papers relating to domestic and

international travel;

       J.       Cellular telephones, computers and other electronic devices capable of storing

data that constitutes evidence or the instrumentality of drug trafficking;

        k.      Portable or affixed Global Positioning Satellite (GPS) units, portable or affixed

radios, navigational charts, maps, route planning charts, satellite messaging devices, chart

plotters, and schedules.

        1.      Latent prints and identifying material from items in the Vessel.



 Page 2 - Attachment B                                              USAO Version Rev. June 2017
